       Case: 1:18-cv-07990 Document #: 6 Filed: 12/22/18 Page 1 of 3 PageID #:28



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

VIVEK SHAH,
     Petitioner,

v.                                                                          Case No. 18-7990

RICHARD HART,
     Respondent.


 VERIFIED EMERGENCY MOTION FOR IMMEDIATE RELEASE OF PETITIONER
                    UNDER THE FIRST STEP ACT

                                            Relief Sought

        I am requesting the Court to grant me immediate release from the custody of the BOP as

a result of the December 21, 2018 enactment of the First Step Act (“FSA”), which provides me

with an extra 7 days of good conduct time (“GCT”) credits for the 87-month term of

imprisonment that I am currently serving.

                                        Grounds for Relief

1) On August 10, 2012 I was arrested for conduct which resulted in my instant conviction and

     sentence. On September 11, 2013 I was sentenced by the United States District Court for the

     Southern District of West Virginia, Beckley Division to an 87-month term of imprisonment.

2) My release date originally was December 3, 2018; however, due to a loss of 72 days’ GCT

     during my incarceration as a result of a disciplinary action, my release date was changed to

     February 4, 2019.

3) On December 21, 2018 President Trump signed into law the FSA, which includes, inter alia,

     a section which provides all federal inmates with an extra 7 days’ GCT credits per year for

     each year of the term of imprisonment. Prior to its passage, section 3624(b) provided:
     Case: 1:18-cv-07990 Document #: 6 Filed: 12/22/18 Page 2 of 3 PageID #:29



              “a prisoner who is serving a term of imprisonment of more than 1
              year other than a term of imprisonment for the duration of the
              prisoner’s life, may receive credit toward the service of the
              prisoner’s sentence, beyond the time served, of up to 54 days at the
              end of each year of the prisoner’s term of imprisonment, beginning
              at the end of the first year of the term, subject to determination by
              the Bureau of Prisons that, during that year, the prisoner has
              displayed exemplary compliance with institutional disciplinary
              regulations.”
          The First Step Act made the following amendments, inter alia:
              (i) by striking “, beyond the time served, of up to 54 days at the
              end of each year of the prisoner’s term of imprisonment, beginning
              at the end of the first year of the term,” and inserting “of up to 54
              days for each year of the prisoner’s sentence imposed by the
              court,”;
              (ii) by striking “credit for the last year or portion of a year of the
              term of imprisonment shall be prorated and credited within the last
              six weeks of the sentence” and inserting “credit for the last year of
              a term of imprisonment shall be credited on the first day of the last
              year of the term of imprisonment”
4) Prior to the FSA, the BOP awarded only 47 days of GCT credits (which amounted to an

   inmate doing ~ 87.112% of his term of imprisonment) due to its statutory interpretation. As a

   direct result of the inconsistency between the congressional intent of providing inmates with

   15% of GCT (i.e., doing 85% of his term of imprisonment) and the BOP’s interpretation, the

   U.S. Congress amended that provision to remove any ambiguity.

5) When on December 21, 2018 the FSA went into effect it became the law of the land. Its

   application is retroactively applicable to all inmates held in the BOP. As a result of the FSA,

   on December 21, 2018 a recalculation of my release date would yield December 18, 2018 as

   my release date. Therefore, the day the law went into effect on December 21, 2018 I should

   have been released immediately.

6) In late afternoon of December 21, 2019, I called the BOP’s Designation and Sentence

   Computation Center (“DSCC”) in Grand Prairie, TX since a recalculation of my release date
      Case: 1:18-cv-07990 Document #: 6 Filed: 12/22/18 Page 3 of 3 PageID #:30



   had not yet been completed. I was advised that the BOP was “waiting on a directive”

   (presumably from the BOP’s Central Office or the DOJ) and was also told that the DSCC did

   not know when a directive would be provided to them. So basically, it appears to me that the

   BOP has not implemented the law despite it already going into effect. I am still in the

   custody of the BOP when I am supposed to be released. The BOP has failed to prepare itself

   in anticipation of the FSA’s passage in the last few months and now I am not being released

   in accordance to the law.

7) I was supposed to be released before Christmas and it now appears that I will be released

   after Christmas – in violation of the current laws of the United States.

                                            Conclusion

       For the foregoing reasons I respectfully request the Court to grant this Motion/habeas

petition in-part so that I could be released immediately.

Dated: December 22, 2018

Respectfully submitted,

/s/ Vivek Shah
VIVEK SHAH
825 N Christiana Ave.
Chicago, IL 60651

                                 VERIFICATION OF FACTS

       I, Vivek Shah, declare under the penalty of perjury that the facts contained in this

document are true and correct to the best of my knowledge.

Executed on December 22, 2018

/s/ Vivek Shah

VIVEK SHAH
